DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on --5/31/22. Claims 4 and 14 have been cancelled. Claims 1-3, 5-13, and 15-20 have been amended. Claims 1-3, 5-13, and 15-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have corrected the issues raised in the previous office action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire (US 2021/0088784 A1) in view of Lyren (US 2016/0069643 A1)

Regarding claim 1, Whitmire discloses an extended reality (XR) device connected with a vehicle by wireless communication (see e.g. at least Abstract, Fig. 1-4, 9-10, 13-14, 20-21, 23-27, and related text), the XR device comprising:
a wireless communication module configured to transcieve data with an external device that includes the vehicle (e.g. at least communication module 2740, devices 2722, 404, 408, interface 412, network 1304, remote control system 1306, communication component 1422, 1426, see e.g. at least ¶ 74, 135, Fig. 4, 27, and related text);
a camera configured to capture a first image corresponding to a first object in front of the XR device (e.g. at least cameras 114, 1310, 2238, 2340, 2402, see e.g. at least ¶ 69, 93, 114, Fig. 1, 14, 24, and related text);
a display configured including a transparent portion and configured to display the captured first image (e.g. at least heads-up display, head mounted display 100, 812, 1316, eye pieces 102, 202, 302, 304, display 808, 1506, 206B, virtual HMI display 1336, 2308, see e.g. at least ¶ 69, 82, 100, 102, 106, 144, 155-157, 161, 222, 313, Fig. 1, 2, 8, 13, 15-16, and related text);
a sensor module configured to sense a first distance between the vehicle and the first object (e.g. at least sensors 1310, 2342, 2338, 2340, 2332, 2330, 2334, 2344, see e.g. at least ¶ 230, 261, 292, Fig. 13, 23, and related text); and
a controller configured to control the display to display a first virtual vehicle image by moving a first virtual vehicle image in accordance with an input signal received from the external device (e.g. at least virtual vehicle 1502, see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text), and 
in response to the first virtual vehicle image being overlapped with the first image based on the captured first image and the first distance, the controller being configured to control the display to display a specific portion where the first virtual vehicle and the first image overlap (id., making one or more components of the virtual vehicle semi-transparent or translucent).
Additionally, Lyren teaches limitations not expressly disclosed by Whitmire including namely: in response to a first virtual perspective image being overlapped with a first image based on a captured first image and a first distance, a controller being configured to control a display to highlight a specific portion where a first virtual perspective image and the first image overlap (see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text, changing the color or brightness of the impact location image).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Whitmire by configuring in response to the first virtual image being overlapped with the first image based on the captured first image and the first distance, the controller being configured to control the display to highlight a specific portion where the first virtual vehicle and the first image overlap as taught by Lyren in order to notify a user when a first virtual perspective representing an impact location is aligned or unaligned with a representation of an object (Lyren: ¶ 129-130).

Regarding claim 2, Modified Whitmire teaches that the controller is further configured to control the display to display a first virtual vehicle image having a displayed size corresponding to a size of the vehicle (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 3, Modified Whitmire teaches that the controller is further configured to:
control the display to display a first virtual vehicle image by moving a first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle when a user steps on the acceleration pedal of the vehicle (Whitmire: see e.g. at least ¶ 98, 109, 142, 146, 155, 158-159, Fig. 15, and related text); and 
control the display to display speed information indicating the first speed (Whitmire: see e.g. at least ¶ 142, 165, 315, Fig. 15, and related text).

Regarding claim 5, Modified Whitmire teaches that the controller is further configured to control the display to display a first virtual vehicle image by moving a first virtual vehicle image to a position and a time of a previous timing point in proportion to input times when an input is received from a user in a state that the first virtual vehicle image and the first image are overlapped (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text; Lyre: see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text), and
wherein the previous timing point is a timing before the overlap of the first virtual vehicle image and the first image occurs (id.).

Regarding claim 6, Modified Whitmire teaches that the controller is further configured to:
control the camera to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device (Whitmire: see e.g. at least ¶ 69, 93, 114, Fig. 1, 14, 24, and related text); 
determine whether an attribute of each of the plurality of objects is movable or not based on the plurality of images captured individually (Whitmire: id.),
in response to determining that the attribute of at least one of the plurality of objects is moveable, control the display to display at least one image corresponding to at least one object, wherein the at least one image is different from another image having a different property (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text; Lyre: see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text); and 
control the display to display an indicator, which indicates a first one of the at least one object, near the first image (Whitmire: id., see also e.g. at least ¶ 142, 165, 315, Fig. 15, and related text; Lyre: id.).

Regarding claim 7, Modified Whitmire teaches that the controller is further configured to:
control the display to display the indicator by moving the indicator to another image having a same attribute as an attribute of the first image in accordance with a user input (Whitmire: see e.g. at least ¶ 101, 142, 143, 155, 158-159, 165, 315, Fig. 15, and related text); and 
control the display to delete an image corresponding to the indicator when an input is received from a user (Whitmire: see e.g. at least ¶ 100, 102-103, 107, 143, 163-164, Fig. 13, 15-16, and related text).

Regarding claim 8, Modified Whitmire teaches that the controller is further configured to: when there is a virtual path on which the first virtual vehicle image moves without being overlapped with the first image, control the vehicle to move through a real path corresponding to the virtual path, when an autonomous driving mode is executed (Whitmire: see e.g. at least ¶ 108, 111, 118, 120, 126, 142-145, 150, 161, Fig. 13, 15-16, and related text).

Regarding claim 9, Modified Whitmire teaches that the controller is further configured to control the display to display the first virtual vehicle image at a predetermined distance in front of the vehicle (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 10, Modified Whitmire teaches that the controller is further configured to control the display to display the first image in a new color different from a current color when the first virtual vehicle image is overlapped with the first image during driving (Whitmire: see e.g. at least ¶ 107, 163-164, Fig. 13, 16, and related text; Lyre: see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text), and 
wherein the current color is a color of the first image before the first virtual vehicle image and the first image overlap (id.).

Regarding claim 11, Whitmire discloses a method for controlling an XR device (see e.g. at least Abstract, Fig. 5, 7, 11-12, 17-20, 22, and related text), the method comprising:
capturing a first image corresponding to a first object in front of the XR device (see e.g. at least ¶ 69, 93, Fig. 1, 24, and related text);
sensing a first distance between a vehicle and the first object (see e.g. at least ¶ 230, 261, 292, Fig. 23, and related text, measuring a distance from the vehicle to the target object);
controlling a display (e.g. at least heads-up display, head mounted display 100, 812, 1316, eye pieces 102, 202, 302, 304, display 808, 1506, 206B, virtual HMI display 1336, 2308, see e.g. at least ¶ 69, 82, 100, 102, 106, 144, 155-157, 161, 222, 313, Fig. 1, 2, 8, 13, 15-16, and related text) to display a first virtual vehicle image corresponding to the vehicle (e.g. at least virtual vehicle 1502, see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text);
controlling the display to display a first virtual vehicle image by moving the first virtual vehicle image in accordance with an input signal received from an external device (id.); and
in response to the first virtual vehicle image being overlapped with the first image based on the captured first image and the first distance, controlling the display to display a specific portion where the first virtual vehicle image and the first image overlap (id., making one or more components of the virtual vehicle semi-transparent or translucent).
Additionally, Lyren teaches limitations not expressly disclosed by Whitmire including namely: in response to a first virtual perspective image being overlapped with a first image based on a captured first image and a first distance, controlling a display to highlight a specific portion where the first virtual perspective image and the first image overlap (see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text, changing the color or brightness of the impact location image).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Whitmire by configuring in response to the first virtual vehicle image being overlapped with the first image based on the captured first image and the first distance, controlling the display to highlight a specific portion where the first virtual vehicle image and the first image overlap as taught by Lyren in order to notify a user when a first virtual perspective representing an impact location is aligned or unaligned with a representation of an object (Lyren: ¶ 129-130).

Regarding claim 12, Modified Whitmire teaches controlling the display to display the first virtual vehicle image having a displayed size corresponding to a size of the vehicle (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 13, Modified Whitmire teaches:
controlling the display to display the first virtual vehicle image by moving the first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle when a user steps on the acceleration pedal of the vehicle (Whitmire: see e.g. at least ¶ 98, 109, 142, 146, 155, 158-159, Fig. 15, and related text); and
controlling the display to display speed information indicating the first speed (Whitmire: see e.g. at least ¶ 142, 165, 315, Fig. 15, and related text).

Regarding claim 15, Modified Whitmire teaches controlling the display to display the first virtual vehicle image by moving the first virtual vehicle image to a position and a time of a previous timing point in proportion to input times when an input is received from a user in a state that the first virtual vehicle image and the first image are overlapped (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text; Lyre: see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text), 
wherein the previous timing point is a timing before the overlap of the first virtual vehicle image and the first image occurs (id.).

Regarding claim 16, Modified Whitmire teaches:
controlling the camera to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device (Whitmire: see e.g. at least ¶ 69, 93, 114, Fig. 1, 14, 24, and related text);
determining whether an attribute of each of the plurality of objects is movable or not based on the plurality of images captured individually (Whitmire: id.);
in response to determining that the attribute of at least one of the plurality of objects is movable, controlling the display to display at least one image corresponding to at least one object wherein the at least one image is different from another image having a different property (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text; Lyre: see e.g. at least ¶ 129-130, Fig. 5B-5D, and related text);
controlling the display to display an indicator, which indicates a first one of the at least one object, near the first image (Whitmire: id., see also e.g. at least ¶ 142, 165, 315, Fig. 15, and related text; Lyre: id.).

Regarding claim 17, Modified Whitmire teaches: controlling the display to display the indicator by moving the indicator to another image having a same attribute as an attribute when the first image in accordance with a user input (Whitmire: see e.g. at least ¶ 101, 142, 143, 155, 158-159, 165, 315, Fig. 15, and related text); and
controlling the display to delete an image corresponding to the indicator when an input is received from a user (Whitmire: see e.g. at least ¶ 100, 102-103, 107, 143, 163-164, Fig. 13, 15-16, and related text).

Regarding claim 18, Modified Whitmire teaches when there is a virtual path on which the first virtual vehicle image moves without being overlapped with the first image, controlling the vehicle to move through a real path corresponding to the virtual path when, an autonomous driving mode is executed (Whitmire: see e.g. at least ¶ 108, 111, 118, 120, 126, 142-145, 150, 161, Fig. 13, 15-16, and related text).

Regarding claim 19, Modified Whitmire teaches controlling the display to display the first virtual vehicle image at a predetermined distance in front the vehicle (Whitmire: see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 20, Modified Whitmire teaches controlling the display to display the first image in new a color different from a current color when the first virtual vehicle image is overlapped with the first image during driving, wherein the current color is a color of the first image before the first virtual vehicle image and the first image overlap (Whitmire: see e.g. at least ¶ 107, 163-164, Fig. 13, 16, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662